Exhibit 10.36

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“First Amendment”), is entered into as of March 26, 2012, by and between Opnext,
Inc., a Delaware corporation (the “Company”) and Justin John O’Neill
(“Executive”). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Employment Agreement (as defined
below).

WHEREAS, the Company and Executive have entered into that certain Second Amended
and Restated Employment Agreement, dated as of August 23, 2011 (the “Employment
Agreement”), which sets forth the terms and conditions of Executive’s employment
by the Company; and

WHEREAS, the Company and Executive mutually desire to amend the Employment
Agreement as set forth in this First Amendment.

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Executive hereby amend the Employment Agreement as
follows, effective as of the date hereof:

1. Section 4 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

 

  “4.  Base Salary $325,000 per annum, subject to increase from time to time as
determined by the Board or the Compensation Committee of the Board in its sole
discretion.”

2. The first and second paragraphs of Section 10 of the Employment Agreement are
hereby amended and restated in their entirety as follows:

“Subject to the Payment Delay (as defined below), in the event that Executive
incurs a “separation from service” (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and Treasury Regulation Section 1.409A-1(h)) (a “Separation from
Service”) by reason of (a) a termination of Executive’s employment by the
Company without Cause (as defined below) or (b) Executive’s resignation for Good
Reason (as defined below), Executive shall be entitled to receive the following
payments and benefits (collectively, the “Severance”):

 

  (i) The Company shall pay Executive as severance a lump-sum cash payment
within thirty (30) days after the date of Executive’s Separation from Service an
amount equal to one (1.0) times the sum of (A) Executive’s then current annual
base salary and (B) Executive’s target Annual Bonus set forth in Section 5 above
(as may be increased) for the fiscal year of the Company in which the date of
such Separation from



--------------------------------------------------------------------------------

Service occurs (in each case, without giving effect to any reduction in such
base salary or target Annual Bonus that constitutes Good Reason) (the “Severance
Payment”);

 

  (ii) To the extent not previously vested and exercisable as of the date of
Executive’s Separation from Service, any outstanding equity-based awards
(including stock options and other equity-based awards) held by Executive shall
immediately vest and become exercisable in full; and

 

  (iii) During the period commencing on the date of Executive’s Separation from
Service and ending on the twelve (12) month anniversary thereof (the
“Continuation Period”), the Company shall pay directly or reimburse Executive
for premiums for continued group health insurance coverage for Executive and his
eligible family members under the Company’s group health plans. Notwithstanding
the foregoing, (A) if any plan pursuant to which the Company is providing such
coverage is not, or ceases prior to the expiration of the Continuation Period to
be, exempt from the application of Code Section 409A under Treasury Regulation
Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to continue to
cover Executive under its group health plans, then, in either case, an amount
equal to the monthly plan premium payment shall thereafter be paid to Executive
as currently taxable compensation in substantially equal monthly installments
over the Continuation Period (or the remaining portion thereof).

Executive’s right to receive the Severance is conditioned on and subject to
Executive’s execution within 21 days (or, to the extent required by applicable
law, 45 days) following the date of Executive’s Separation from Service and
non-revocation by Executive of a general release of claims substantially in the
form attached hereto as Exhibit A. For purposes of clarification, a termination
of Executive’s employment by reason of Executive’s death or Disability (as
defined below) shall not be deemed to be a termination by the Company “without
Cause” for purposes of this Agreement.

The Severance Payment is intended to satisfy the short-term deferral exemption
under Treasury Regulation Section 1.409A-1(b)(4) and shall be made not later
than the last day of the applicable two and one-half (2  1/2) month short-term
deferral period with respect to such payment, within the meaning of Treasury
Regulation Section 1.409A-1(b)(4).”

3. The second sentence of the fourth paragraph of Section 10 of the Employment
Agreement is hereby deleted in its entirety.

4. The first paragraph of Section 11 of the Employment Agreement is hereby
amended and restated in its entirety as follows:

“Subject to the Payment Delay, if a Change in Control occurs and Executive
incurs a Separation from Service by reason of (a) a termination of

 

2



--------------------------------------------------------------------------------

Executive’s employment by the Company without Cause or (b) Executive’s
resignation for Good Reason, in each case immediately prior to or upon the
Change in Control, or within the one (1) year period following the Change in
Control, then Executive shall be entitled to the Severance, subject to and in
accordance with the terms and conditions set forth in Section 10 (including,
without limitation, the requirement that Executive execute and not revoke the
Release), except that for purposes of this Section 11:

 

  (i) In lieu of the Severance Payment set forth in Section 10, the Severance
Payment shall be an amount equal to one and one-half (1.5) times the sum of
(A) Executive’s then current annual base salary and (B) the greater of
(x) Executive’s target Annual Bonus set forth in Section 5 above (as may be
increased) for the fiscal year of the Company in which the date of Executive’s
Separation from Service occurs (in each case, without giving effect to any
reduction in such base salary or target Annual Bonus that constitutes Good
Reason) or (y) the average actual Annual Bonus awarded to Executive for the two
full fiscal years immediately preceding the year in which the date of
Executive’s Separation from Service occurs; and

 

  (ii) In lieu of the Continuation Period set forth in Section 10, the
Continuation Period shall be the period commencing on the date of Executive’s
Separation from Service and ending on the eighteen (18) month anniversary
thereof.”

5. The following new Section 20 of the Employment Agreement is hereby added
immediately after Section 19 of the Employment Agreement:

 

  “20.  Limitation Notwithstanding any other provisions of this Agreement, in on
Payments the event that any payment or benefit received or to be received by
Executive, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement (all such payments and benefits being hereinafter
referred to as the “Total Payments”), would be subject (in whole or part), to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
Total Payments shall be reduced as set forth herein, to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax. The Total
Payments shall be reduced by the Company in its reasonable discretion in the
following order: (A) reduction of any payments attributable to the acceleration
of vesting or payment with respect to any stock options that are exempt from
Section 409A of the Code, (B) reduction of any payments attributable to the
acceleration of vesting or payment with respect to any equity award (other than
stock options) that is exempt from Section 409A of the

 

3



--------------------------------------------------------------------------------

Code, (C) reduction of any cash severance payments otherwise payable to
Executive that are exempt from Section 409A of the Code, (D) reduction of any
other cash payments or benefits otherwise payable to Executive that are exempt
from Section 409A of the Code, and (E) reduction of any other payments or
benefits otherwise payable to Executive on a pro-rata basis or such other manner
that complies with Section 409A of the Code, in each case, (x) only to the least
extent necessary so that no portion thereof shall be subject to the Excise Tax,
(y) in a manner that results in the best economic benefit to Executive, and
(z) to the extent economically equivalent, in a pro rata manner.

For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax, (i) no portion of the Total Payments the
receipt or enjoyment of which Executive shall have waived at such time and in
such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of the
Accounting Firm (as defined below), does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of the Accounting Firm, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, and (iii) the value of any non cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

All determinations required to be made under this Section 20 will be made by an
independent nationally recognized accounting firm (the “Accounting Firm”)
selected by Executive and reasonably acceptable to the Company. The Accounting
Firm will be directed to submit its determination and detailed supporting
calculations to both Executive and the Company within fifteen (15) days after
notification from either the Company or Executive that Executive may receive
payments which may be “parachute payments.” Executive and the Company will each
provide the Accounting Firm access to and copies of any books, records, and
documents in their possession as may be reasonably requested by the

 

4



--------------------------------------------------------------------------------

Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by this Section 20. The fees and expenses of the Accounting Firm
for its services in connection with the determinations and calculations
contemplated by this Section 20 will be borne by the Company.”

6. This First Amendment shall be and is hereby incorporated in and forms a part
of the Employment Agreement.

7. Except as amended and set forth herein, the Employment Agreement shall
continue in full force and effect.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been executed and delivered by the
parties hereto.

 

OPNEXT, INC.       EXECUTIVE

By:

 

      /s/ Harry L. Bosco

   

/s/ Justin O’Neill

      (Signature)

Its:

 

      Chief Executive Officer and President

   

Justin O’Neill

      (Print Name)

 

S-1